                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF IOWA
                                   CEDAR RAPIDS DIVISION


BRYCE YAKISH,                   )                CASE NO. C19-0120-KEM
                                )
         Plaintiff,
                                )                AMENDED COMPLAINT AND JURY
    vs.                         )                DEMAND1
                                )
ROBERT SMITH and STATE OF IOWA, )
                                )
         Defendants.            )
                                )
                                )

    COMES NOW Bryce Yakish and, for his cause of action against the defendants,

states:

                                           PARTIES

          1. Plaintiff Bryce Yakish is a resident of Scott County, Iowa.

          2. Defendant Robert Smith is a resident of Cedar County and was at all times

relevant acting under color of State law by virtue of his position as an Iowa State

Trooper.

          3. Defendant State of Iowa is a governmental entity and is the owner and

operator of the Iowa State Patrol.

                                  FACTUAL ALLEGATIONS

          3. On September 25, 2017 at approximately 11:15 PM, Bryce Yakish (herein

                traveling westbound on Interstate 80 heading toward Cedar Rapids from

his home in Davenport. He was riding his motorcycle.


1

            a Complaint.
                                           Page 1 of 9
       4. Bryce decided to get off the interstate and stop at a convenience store near

the West Liberty exit, number 259.

       5. When he got to the end of the exit ramp, he made a left-hand turn and

headed toward the BP station located there.

       6. As he was about to enter the driveway into the BP station, he heard a police

siren behind him and noticed police overhead lights.

       7. As he entered the driveway he pulled straight ahead, stopped, and got off his

motorcycle.

       8. All of this was captured on the dashcam video of Iowa State Trooper Robert



https://www.youtube.com/watch?v=sXRCtL9HxBA#action=share

       9. Trooper Smith got out of his vehicle, pulled his service weapon, aimed it at

Bryce, and proceeded to assault Bryce, knocking him over and onto his motorcycle.

       10. Trooper Smith then grabbed and dragged Bryce away from the motorcycle

and placed his knee at the junction of           motorcycle helmet and neck.

       11. Trooper Smith then compounded his assault by charging Bryce with eluding

a State trooper and reckless driving.

       12. It turned out that Trooper Smith never saw Bryce before he left the roadway

on Interstate 80. Therefore, he could not have seen how fast Bryce was driving.

       13. And, as reflected in the dash cam video, Trooper Smith never turned on his

police lights or the police siren until after he had come off the interstate.

       14.    In fact, Trooper Smith did not turn on his siren until he was practically on

top of Bryce turning into the BP station.
       15.      Notwithstanding that, Trooper Smith chose to continue with the false

charges and arrest, taking Bryce to the Cedar County Jail where Bryce spent the night.

                                  was impounded, the right side of his motorcycle having

been damaged by the assault, and Bryce was forced to defend himself.

       17. As a result of the false charges, Bryce Yakish lost his            license.

       18. Further, as a result of the assault, Bryce required chiropractic treatment for a

neck injury.

       19. The written complaint filed by Trooper Smith under oath made the following

false statements:

                               a red 2011 Honda CBR traveling westbound on I-80 and

       checked its speed with radar at 84 mph in a marked 70 mph zone.

                    I pulled out to catch up with the Motorcycle the driver accelerated to a

       very high rate of speed, which he continued to pull away from me until my speed

       was well over 100 mph.

                I attempted to catch up with the Motorcycle I activated my traffic lights and

       siren.

               notified State Radio of the pursuit and continued my attempt to

       catch up with the Motorcycle.

                  driver of the Motorcycle exited I-80 at the West Liberty Exit and ran the

       stop sign at the end of the Off-Ramp as he turned southbound onto X-40.

                I pulled into the driveway behind the Motorcycle the driver attempted a U-

       Turn in front of me.




                                           Page 3 of 9
                the driver turned the Motorcycle I kept moving the nose of my Patrol Car in

         front of him blocking his exit.

                  being advised of his rights, Yakish denied that he was trying to elude me

         but described his actions as just having fun.

                    admitted that he had sped up after driving past my Patrol Car and

         described his speed as 105 to 110 mph.

         20. The video came to public light in a later investigation triggered by complaints

about Trooper Smith by the Cedar County Sheriff.

         21.   As required by Chapter 669 of the Code of Iowa, Plaintiff filed his Chapter

669 claims (including his Iowa Constitutional Claims) with the State Appeal Board, and

a period in excess of six months has passed since the filing of those claims.

                                                                                2019.

         23. On March 2, 2020, the State of Iowa

before the State Appeal Board.

         24. The Plaintiff has exhausted administrative procedures with the State Appeal

Board.

         25. Plaintiff has timely filed this Amended Complaint.

                                     CAUSES OF ACTION

                                           COUNT I

         1. Bryce Yakish contends that Trooper Smith violated his United States

Constitutional rights, as follows:

         a. His right to be free from unreasonable search and seizure as protected by the

4th and 14th Amendment to the U.S. Constitution;
       b. His right to privacy, to liberty, to property, to procedural due process and to

substantive due process as protected by the 5th and 14th Amendments to the U.S.

Constitution.

       2. Bryce claims that he suffered physical pain and mental suffering and

economic loss as a result of the unlawful acts outlined above.

       3. Those rights were violated by Defendant in at least the following ways:

       a. By pulling him over without probable cause; and

       b. By pointing a weapon at him without probable cause; and

       c. By using excessive force to accomplish an arrest; and

       d. By charging Bryce Yakish with the crimes of eluding and reckless driving

without probable cause; and

       e. By filing a false Complaint and Affidavit with the Cedar County District Court.

       4. Bryce Yakish asserts a claim against Robert Smith for violation of 42 U.S.C.

§1983. The claims against Robert Smith are in his individual capacity.

       5. Because of the violation of 42 U.S.C. §1983, Bryce Yakish has suffered

damages that include, but are not limited to, medical expenses, physical pain and

emotional distress, loss of income, loss of reputation, and attorney fees and expenses

in defending against false charges.

       6. In addition, Bryce Yakish seeks punitive damages sufficient to punish

Defendant Robert Smith, in an amount that will deter him, and others similarly situated,

from such conduct in the future.




                                        Page 5 of 9
       7. The damages claimed exceed the jurisdictional limits pursuant to Rule 6.105

of the Iowa Rules of Appellate Procedure.

       WHEREFORE, Plaintiff prays for judgment against defendant Robert Smith for a

reasonable amount sufficient to compensate him, together with punitive damages,

statutory attorney fees and expenses, and for interest and costs as provided by law.

                                          COUNT II

       1. Bryce Yakish contends that Trooper Smith violated his Iowa Constitutional

rights, as follows:

       a. His right to be free from unreasonable search and seizure as protected by

article I, §8 of the Iowa Constitution;

       b. His right to privacy, to liberty, to property, to procedural due process and to

substantive due process as protected by article I, §1 and article I, §9 to the Iowa

Constitution.

       2. Bryce claims that he suffered physical pain and mental suffering and

economic loss as a result of the unlawful acts outlined above.

       3. Those rights were violated by Defendant in at least the following ways:

       a. By pulling him over without probable cause; and

       b. By pointing a weapon at him without probable cause; and

       c. By using excessive force to accomplish an arrest; and

       d. By charging Bryce Yakish with the crimes of eluding and reckless driving

without probable cause; and

       e. By filing a false Complaint and Affidavit with the Cedar County District Court.
       4. Bryce Yakish asserts a claim against Robert Smith and the State of Iowa for

violation of the Iowa Constitution as recognized by Godfrey v. State of Iowa.

       5. Because of these Iowa Constitutional violations, Bryce Yakish has suffered

damages that include, but are not limited to, medical expenses, physical pain and

emotional distress, loss of income, loss of reputation, and attorney fees and expenses

in defending against false charges.

       6. In addition, Bryce Yakish seeks punitive damages sufficient to punish

Defendant Robert Smith, in an amount that will deter him, and others similarly situated,

from such conduct in the future.

       7. The damages claimed exceed the jurisdictional limits pursuant to Rule 6.105

of the Iowa Rules of Appellate Procedure.

       WHEREFORE, Plaintiff prays for judgment against all defendant for a reasonable

amount sufficient to compensate him, together with punitive damages against Robert

Smith, and for interest and costs as provided by law.

                                        COUNT III

       1. Based on the acts described above, Bryce Yakish asserts a common-law

claim for intentional infliction of emotional distress against Robert Smith and the State of

Iowa. Mr. Yakish contends that the conduct outlined above was outrageous and

intentional, and was reasonably calculated to cause and did cause severe emotional

distress.

       2. Bryce claims that he suffered physical pain and mental suffering and

economic loss as a result of the unlawful acts outlined above.




                                        Page 7 of 9
      3. Because of these common-law violations, Bryce Yakish has suffered

damages that include, but are not limited to, medical expenses, physical pain and

emotional distress, loss of income, loss of reputation, and attorney fees and expenses

in defending against false charges.

      4. In addition, Bryce Yakish seeks punitive damages sufficient to punish

Defendant Robert Smith, in an amount that will deter him, and others similarly situated,

from such conduct in the future.

      5. The damages claimed exceed the jurisdictional limits pursuant to Rule 6.105

of the Iowa Rules of Appellate Procedure.

      WHEREFORE, Plaintiff prays for judgment against all defendant for a reasonable

amount sufficient to compensate him, together with punitive damages against Robert

Smith, and for interest and costs as provided by law.

                                        JURY DEMAND

      Plaintiff hereby demands a trial by jury of all fact issues in this case.

                                Respectfully submitted,

                               /s/ Martin A. Diaz___________
                               Martin A. Diaz 000009676
                               ICIS AT0002000
                               1570 Shady Ct NW
                               Swisher, IA 52338
                               phone      319 339 4350
                               facsimile 319 339 4426
                               marty@martindiazlawfirm.com


                                ___/s/ M. Victoria Cole__________
                                M. Victoria Cole AT0001678
                                M. Victoria Cole Law Firm, P.C.
                                2310 Johnson Avenue, NW
                                Cedar Rapids, Iowa 52405
Telephone:     319.261-2600
Facsimile:     319.826-1281
E-Mail: Victoria@attyvictoriacole.com




       Page 9 of 9
